DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Group I, Claims 17 through 25, 32 through 34, 57, 58 and 60 in the reply filed on March 25, 2022 is acknowledged.
Claims 61 through 63, 68 and 69 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --APPARATUS FOR USE IN PREPARING A PRINTED CIRCUIT BOARD (PCB) AND PHOTOSENSITIVE INK FOR USE IN AN INK JET PRINTER--.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content is not directed to the claimed invention, e.g. apparatus of Claim 17.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 19, “the nozzle plates” (line 1) lacks positive antecedent basis.
In Claim 21, “the atmosphere” (line 1) lacks positive antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,956,082 to Johnson et al (hereinafter “Johnson”) in view of U.S. Publication 2010/0152316 to Cornell et al (hereinafter “Cornell”).
Johnson discloses an ink for use in an inkjet printer, the ink comprising:
a solvent of the ink (e.g. col. 6, lines 27-32);
a humectant constituting 1 - 10 wt. % [e.g. 1 - 30 wt. %] of the ink (e.g. col. 7, lines 5-8);
a surfactant constituting 0.01 — 0.1 wt. % [e.g. 0.075 - 2 wt. %] of the ink (e.g. col. 4, lines 59-62);
an adhesion promoter [binder] constituting 1 - 3 wt. % [e.g. 0.1 - 10 wt. %] of the ink (e.g. col. 6, lines 12-15), the adhesion promoter having a molecular weight between 1700 — 70000 Da [e.g. 50,000 Da, col. 5, lines 48-54]; and
a basic solution [e.g. aqueous ammonium persulfate] constituting 2 - 3 wt. % [2.24 wt. %] of the ink (e.g. Example 1, col. 9), the adhesion promoter being dissolved in the basic solution with the remaining ink.
Johnson does not mention a photoresist constituting 33 — 64 wt. % of the ink, and that the solvent constitutes 19.99 — 59.99 wt. % of the ink.
Cornell discloses an art-recognized equivalent ink for use in an inkjet printer (e.g.  ¶ [0001]).  Cornell discloses that the ink become a photosensitive ink by incorporating a photoresist constituting 34.5 wt. % of the ink [e.g. 20 wt. % difunctional epoxy compound + 4.5 wt. % multifunctional crosslinking epoxy compound + 10 wt. % photointiator] and a solvent constituting 20 wt. % of the ink (e.g.¶ [0087]).  In forming an ink that is photosensitive (e.g. UV curable), this provides additional applications in thermal ink jet printers where the ink can be suitable for ejection onto substrates (e.g. ¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ink of Johnson by incorporating the photoresist and amount of solvent taught by Cornell within the ink, to provide an art-recognized ink having different applications of inkjet printers that are suitable for ejection.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Cornell, as applied to Claim 57 above, and further in view of U.S. Publication 2005/0080152 to Bergiers et al (hereinafter “Bergiers”).
Johnson, as modified by Cornell, discloses a photosensitive ink as relied upon above in Claim 57.  The Johnson modified ink does not mention that the photosensitive ink is operative to form printed features at a height less than 5 µm.
Bergiers discloses that photosensitive inks used in inkjet printers can provide printed features having a height of 1 µm for increased stability (e.g. ¶ [0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the photosensitive ink of Johnson to a height of 1 µm, as taught by Bergiers, to provide increased stability of the ink.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 17, the prior art does not teach all of the limitations of an apparatus that includes an inkjet printer mounted on a common chassis that operative to selectively print unexposed photosensitive patterns on PCB substrate and a pattern exposer that is operative to expose the photosensitive patterns to radiation thereby to defined exposed patterns, where the exposed patterns have a pitch of less than 20 µm.
Accordingly, Claims 17, 18, 20, 22 through 25 and 32 through 34 are allowed.
Claims 19 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 58 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication, JP 2007-110065 to So et al, discloses an apparatus for use in preparing a PCB product (Figures 1 to 4).
b)	IEEE Non-Patent Literature Publication to Koo et al entitled “Tunable Synthesis, Dispersion and Physical Characterization of Nanoparticle-based Organic Resists for Inkjet Printing”, discloses a photosensitive ink for use in an inkjet printer [pages 89-90].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896